FILED
                           NOT FOR PUBLICATION                                OCT 22 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


EVEREST NATIONAL INSURANCE                       No. 11-15540
COMPANY,
                                                 D.C. No. 2:09-cv-02077-RLH-
              Plaintiff - Appellee,              PAL

  v.
                                                 MEMORANDUM*
EVANSTON INSURANCE COMPANY,

              Defendant - Appellant.



EVEREST NATIONAL INSURANCE                       No. 11-15668
COMPANY,
                                                 D.C. No. 2:09-cv-02077-RLH-
              Plaintiff - Appellant,             PAL

  v.

EVANSTON INSURANCE COMPANY,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Nevada

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

                                          1
                   Roger L. Hunt, Senior District Judge, Presiding

                     Argued and Submitted September 12, 2012
                               Las Vegas, Nevada

Before: RAWLINSON, BYBEE, and IKUTA, Circuit Judges.

      Everest National Insurance Company and Evanston Insurance Company

appeal the district court’s partial denial and partial grant of their cross-motions for

summary judgment. We affirm.

      Because there is a “minimal causal connection” between the sprinklers

Triangle managed and the ice on which Schirling slipped, La Villa is covered as an

additional insured under Triangle’s policy issued by Everest for liability arising

from Schirling’s injuries. See Acceptance Ins. Co. v. Syufy Enters., 81 Cal. Rptr.

2d 557, 561 (Cal. Ct. App. 1999); see also Fed. Ins. Co. v. Am. Hardware Mut. Ins.

Co., 184 P.3d 390, 397 (Nev. 2008) (holding that an endorsement covering

liabilities “arising out of a named insured’s operations performed for the additional

insured” generally provides coverage “so long as the injury or loss suffered is

connected to the named insured’s operations performed for the additional insured’s

benefit”).

      We reject Evanston’s argument that the phrase “the insured” in Everest’s

“other insurance” clause refers only to “the named insured.” Read in context and



                                           2
in the policy as a whole, Everest’s “other insurance” clause limiting its liability is

applicable to any insured, including additional insureds. Indeed, Evanston’s

proposed definition of “the insured” would have nonsensical results. For instance,

Everest’s basic insuring agreement to “pay those sums that the insured becomes

legally obligated to pay as damages” would provide no coverage to additional

insureds such as La Villa, including in this case.

      Everest’s “other insurance” clause, which purports to relegate its policy to

an excess position, is sufficiently similar to Evanston’s “other insurance” clause,

which does likewise, that neither carrier may escape its obligation to provide

primary coverage to LaVilla on a pro rata basis. See Dart Indus., Inc., v.

Commercial Union Ins. Co., 52 P.3d 79, 93 (Cal. 2002). Because equitable

contribution is available to “apportion a loss between two or more insurers who

cover the same risk, so that each pays its fair share and one does not profit at the

expense of the others,” Fireman’s Fund Ins. Co. v. Maryland Cas. Co., 77 Cal.

Rptr. 2d 296, 306 (Cal. Ct. App. 1998), we reject Evanston’s argument that

insurers who have compensated an additional insured under a reservation of rights

may not seek subrogation or contribution from other responsible insurers.

Accordingly, we affirm the district court’s order of equitable contribution.

AFFIRMED.


                                           3